COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Brandy Silman v. U.S. Bank, N.A.

Appellate case number:       01-15-00364-CV

Trial court case number:     29,587

Trial court:                 335th District Court of Bastrop County

        On March 24, 2015, appellant, Brandy Silman, proceeding pro se, filed an
affidavit of indigence in the trial court with her notice of appeal in the above-referenced
trial court proceeding. See TEX. R. APP. P. 20.1(a)(2). On April 13, 2015, the court
reporter filed an information statement that there was no reporter’s record taken. 1 On
April 22, 2015, the clerk’s record was filed, including the appellant’s affidavit of
indigence, but there was no indication whether there was a contest to the affidavit filed.
        On June 26, 2015, the Clerk of this Court requested an indigent clerk’s record be
filed by the trial clerk. See TEX. R. APP. P. at 20.1(c)(1), (d)(1), (e)(1). On July 2, 2015,
the trial clerk filed a cover letter, dated June 29, 2015, in this Court stating that no contest
to the affidavit of indigence was timely filed in the trial court. See id. at 20.1(e)(1).
        Accordingly, the allegations in the affidavit of indigence are deemed true, and
appellant is entitled to proceed without advance payment of appellate costs. See TEX. R.
APP. P. at 20.1(f). The Clerk of this Court is ORDERED to deem the appellant indigent
and to order that she is allowed to proceed on appeal without advance payment of costs
for purposes of the appellate filing fee and the clerk’s record fees.
        It is so ORDERED.
Judge’s signature:    /s/ Evelyn V. Keyes
                       Acting individually
Date: July 28, 2015

1
       Pursuant to the Texas Supreme Court’s docket equalization powers, this appeal was
       transferred from the Third Court of Appeals to this Court on April 21, 2015. See TEX.
       GOV’T CODE ANN. § 73.001 (West Supp. 2014); Order Regarding Transfer of Cases
       From Courts of Appeals, Misc. Docket No. 15-9054, ¶ II (Tex. Mar. 24, 2015).